Citation Nr: 0023042	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension 
with mitral valve prolapse and history of palpations, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
patellar arthritis, left knee.

3.  Entitlement to an increased (compensable) evaluation for 
degenerative joint disease with history of low back pain.

4.  Entitlement to an increased (compensable) evaluation for 
athlete's foot with fungus between toes, both feet.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
October 1995.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1996, by the Roanoke Regional Office (RO), which granted 
service connection for hypertension with mitral valve 
prolapse and history of palpations, evaluated as 10 percent 
disabling, effective November 1, 1995; this rating action 
also granted service connection for patellar arthritis of the 
left knee, degenerative joint disease with history of low 
back pain, and athlete's foot with fungus between the toes on 
both feet, each evaluated as noncompensably disabling, 
effective November 1, 1995.  A notice of disagreement with 
the ratings assigned in the above determination was received 
in August 1996.  A statement of the case was issued in 
January 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in February 1997.  A 
transcript of the hearing is of record.  Additional medical 
records were received at the hearing.  The veteran's 
substantive appeal was received in March 1997.  A 
supplemental statement of the case was issued in September 
1997.  The veteran has been represented throughout his appeal 
by Virginia Department of Veterans Affairs, which submitted 
written argument to the Board in July 2000.  

The Board notes that, in a September 1997 hearing officer's 
decision, service connection was denied for sinusitis.  By 
letter dated September 29, 1997, the veteran was notified of 
this decision and of his procedural and appellate rights. 
Since a notice of disagreement with that determination has 
not been received, the issue of entitlement to service 
connection for sinusitis is not in appellate status and is 
not before the Board at this time.  


REMAND

The veteran essentially contends that he is entitled to 
increased ratings for his service-connected hypertension, 
arthritis of the left knee, degenerative joint disease of the 
low back, and athlete's foot and fungus between the toes on 
both feet.  The veteran maintains that his service-connected 
disorders have increased in severity; he indicates that he 
has increased chest pain and elevated blood pressure 
readings, swelling in the left knee, and increased back pain.  

At his personal hearing in February 1997, the veteran 
indicated that he suffered from chest pain, palpitations, and 
dizziness which occurred approximately twice a week; he noted 
that the symptoms lasted only a short period of time.  He 
reported that he was currently taking medication for his 
hypertension.  The veteran also indicated that his doctor had 
recommended jogging as a means of controlling his 
hypertension; however, he noted that jogging caused swelling 
in his left knee.  The veteran did note that he was not 
currently receiving any treatment for his left knee, nor did 
he require the use of a knee brace; however, he stated that 
using ice and resting helped to relieve the swelling in the 
left knee.  He stated he self-medicates the pain with 
aspirin.  The veteran also reported the he had not received 
any medication for his back since his discharge from service, 
and that the pain was not as bad as it had been in service; 
however, he noted that lifting would cause increased pain in 
the back.  He also noted that prolonged sitting caused 
discomfort in the back.  The veteran testified that he had 
been treated in service for his feet, and that he was 
currently using over-the-counter medications.  He said he 
experienced itching and breaking-out of the feet.  He further 
reported bending of the toenails, along with scaling and 
cracking of the heels.  

The veteran's claims of entitlement to increased evaluations 
for his hypertension, left knee and low back disorders, and 
athlete's foot and fungus in both feet are well-grounded in 
that they are not inherently implausible.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Such a finding of well-groundedness 
generally places upon VA the duty to assist the veteran in 
the development of the facts pertinent to his claims.  38 
C.F.R. § 3.159 (1999); see also Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

For the following reasons, additional due process and 
evidentiary development are warranted prior to further 
disposition of the veteran's claims.  

Regarding his claim for hypertension, recent regulatory 
changes have amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999), including the rating criteria for 
evaluating cardiovascular diseases.  This amendment to the 
Rating Schedule became effective January 12, 1998, during the 
pendency of this appeal.  See 62 Fed. Reg. 65,207-224 (Dec. 
11, 1997).  The modified Rating Schedule slightly changed the 
rating criteria for hypertension under Diagnostic Code 7101.  
See 62 Fed. Reg. 65,222.  All diagnoses of hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  Id.  It is further provided that 
careful and repeated measurements of blood pressure readings 
will be required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65,215.  

The United States Court of Appeals for Veterans Claims has 
held that VA must apply the version of 38 C.F.R. Part 4 which 
is more favorable to the appellant.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-13 (1991); see also Dudnick v. Brown, 10 
Vet.App. 79 (1997) (with respect to the amended regulations 
in question, VA is required to apply the amendments to the 
extent that they are more favorable to the claimant than the 
earlier provisions).  A review of the medical evidence shows 
that the most recent VA examination of record which evaluated 
the veteran's hypertension was conducted in May 1996, where, 
necessarily, the old (pre-amendment) rating criteria were 
applied.  Therefore, the report of another VA examination 
conducted in light of the new rating criteria would be of 
significant probative value.  

In addition, during the May 1996 VA examination, a general 
physical examination only reported findings of full range of 
motion in the left knee, left ankle, and lumbosacral spine.  
However, as noted above, during his personal hearing in 
February 1997, the veteran testified of swelling in the left 
knee, ongoing back pain, and itching of the feet with scaling 
and cracking of the heels.  In fact, submitted at the hearing 
were private treatment reports dated from November 1995 to 
January 1997, which show that the veteran was seen at a 
clinic in February 1996 for followup evaluation of his 
hypertension; the veteran reported readings taken at home to 
have been from 125 to 130 over approximately 90.  On 
examination, blood pressure was 142/100 with the large cuff.  
He was next seen in January 1997, with complaints of foot 
pain and swelling; he complained of several days of left foot 
pain, and he woke up the day of the visit with swelling and 
redness in the left foot.  The pain was described as an ache.  
On examination, the left foot was very red along the first 
metatarsal, and was very tender with swelling.  The ankle was 
unremarkable, without any effusion; he noted pain with 
movement of the metatarsal joint, and not at the ankle.  X-
ray study was negative.  The assessment was left foot pain 
with swelling and erythema, mid metatarsal.  

Because current medical findings are needed to properly 
adjudicate the veteran's increased rating claims, and the 
last VA examination of the veteran's service-connected 
disabilities was more than four years ago in 1996, the 
veteran should be scheduled to undergo further 
cardiovascular, orthopedic, and musculoskeletal examinations.  
See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Caffrey v. 
Brown 6 Vet.App. 377, 383-4 (1994).  Moreover, in DeLuca v. 
Brown, 8 Vet.App. 202 (1995), the Court held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed within the diagnostic 
codes under which disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet.App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet.App. 202, 206-07 
(1995).  

Finally, the RO's attention is directed to the Court's 
decision in Fenderson v. West, 12 Vet.App. 119 (1999), 
wherein it was determined that the veteran's dissatisfaction 
with the initial rating assigned following the initial grant 
of service connection, and a claim for an increased rating of 
a service-connected disability, are two separate and distinct 
types of claims.  In the former circumstance, the veteran may 
be entitled to "staged" evaluations for different periods 
of time from the effective date of the award to the date of 
the final decision, based upon the severity of the disability 
during that period.  As the veteran has appealed the initial 
ratings assigned, his claims are entitled to such 
consideration.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not fully comport with due process of law.  For that 
reason, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the veteran 
identify all sources of medical treatment 
received for his service-connected 
hypertension, arthritis in the left knee, DJD 
of the lumbosacral spine, and athlete's foot 
with fungus between the toes of both feet 
since May 1996, and that he furnish signed 
authorizations for release to VA of medical 
records in connection with each non-VA 
medical source he identifies.  Such medical 
records, not currently on file, should then 
be obtained and associated with the claims 
folder.  The RO should particularly obtain 
all records of inpatient or outpatient 
treatment provided to the veteran at VA 
medical facilities.

2.  The veteran should be scheduled for a VA 
examination to determine the current nature 
and severity of his service-connected 
hypertension with mitral valve prolapse and 
history of palpations.  The veteran and his 
representative should be notified of the 
date, time, and place of the examination in 
writing, and a copy of the notification 
letter should be associated with the claims 
file.  The claims folder and a copy of this 
Remand must be made available to the examiner 
and reviewed in conjunction with the 
examination.  The RO should also provide to 
the examiner a copy of the old and new rating 
criteria of Diagnostic Code 7101.  All 
indicated tests and studies should be 
accomplished.  The examiner's report should 
provide discussion of all current complaints, 
clinical findings, and diagnoses referable to 
the service-connected hypertension in terms 
of both the old and new rating criteria.  

3.  When the above development has been 
completed to the extent possible, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature and 
severity of his service-connected DJD in the 
lower back and patellar arthritis in the left 
knee.  The claims folder and a copy of this 
Remand must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests are to be 
performed, and must include range-of-motion 
testing.  In particular, whether there is any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted.  Whether there is likely to be 
additional range of motion loss due to any of 
the following should also be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner should 
be asked to describe whether pain 
significantly limits functional ability 
during flare-ups.

4.  The veteran should also be afforded a 
dermatological examination by VA to determine 
the nature and extent of his service-
connected athlete's foot with fungus between 
the toes on both feet.  The RO should, if 
feasible, provide for the conduct of an 
examination during the active stage of the 
veteran's skin disability.  The claims folder 
and a copy of this Remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
indicated testing should be conducted, and 
color photographs of the veteran's skin 
disorder should be obtained.  The claims file 
should be made available to the examiner for 
review.  The examiner should be specifically 
requested to address whether there is any 
exudation, constant itching, extensive 
lesions, ulceration, extensive exfoliation, 
or crusting; and whether any marked 
disfigurement is observed, and if so, to what 
extent.  In addition, the examiner should 
describe any functional impairment of the 
part(s) affected by the veteran's service-
connected skin condition alone.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7817, 7806.  
The examiner should provide the rationale for 
all opinions or conclusions expressed. 

5.  With regard to the instructions set forth 
above, the Board hereby informs the veteran 
of his obligation to cooperate by providing 
the requested information to the extent 
possible, and by reporting for the scheduled 
examination.  The veteran is further advised 
that any failure to cooperate may result in 
adverse action pursuant 38 C.F.R. §§ 3.158, 
3.655.  

6.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is incomplete, 
appropriate corrective action should be 
taken.  Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of all test reports, special 
studies or opinions requested, the reports 
must be returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet.App. 268 (1998).  

7.  After completion of the above evidentiary 
development, the RO should readjudicate the 
veteran's claims.  Regarding his claim for an 
increased disability rating for hypertension, 
the RO should consider whether either the new 
or the old version of the rating criteria for 
cardiovascular disorders is more favorable to 
his claim and apply the one more favorable.  
If the result is the same under either set of 
criteria, the RO should apply the revised 
criteria, per Karnas and Dudnick, supra.  In 
considering the claim for an increased rating 
for the back and left knee disorders, the RO 
should reflect consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and the Court's 
holding in DeLuca v. Brown, 8 Vet.App. 202, 
204-7 (1995).  

8.  If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case, which summarizes the pertinent 
evidence, all applicable law and regulations, 
including a copy of the changes to the 
cardiovascular disorders section of the 
rating schedule, effective January 12, 1998.  
The SSOC should also reflect detailed reasons 
and bases for the decisions reached.  The 
veteran and his representative should be 
afforded a reasonable period of time in which 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of this appeal.  38 C.F.R. § 20.1100(b) (1999).



